Mr. Chiee Justice Simpson
dissenting. I am unable to concur in the majority opinion for the following reasons:
In the third clause of his will the testator bequeathed $25,000 to his executor, the interest and income thereof to be paid to his daughter during her life, and after her death to become a part of his residuary estate, to be divided according as I (he) shall hereinafter give and bequeath the same. And any further estate the said Priscilla may derive as residuary legatee is to be held by my executor, and shall be held by him subject to the same trusts and limitations above recited and set forth. He then gave off other pecuniary bequests, and finally, in the seventh clause, he directed as follows: “The balance of my estate, after paying the above bequests, I give, share and share alike, to my children, Moses Lopez, Priscilla L. Hart, A. M. Lopez, Julian L. Lopez, and Edward H. Lopez.”
The question is, did the testator intend the $25,000 to fall into the general residue and pass under the seventh clause of the will above, subject to division among his five children, Priscilla being one, and each to take one-fifth, Priscilla’s share to be held by his executor for her use during life ? I think not, for the following reasons: 1st. The testator, after setting apart the $25,000 for Priscilla for life, then said: Any further estate that Priscilla might derive as a residuary legatee should be held by his executor subject to the same trusts as the $25,000 already *272bequeathed to Priscilla. Here he evidently referred to some additional estate that Priscilla would take under the division of the general residue over and above the $25,000. Besides, he certainly intended that the residue covered by the seventh clause should be distributed as soon after his death as practicable.” Now, if the $25,000 was to constitute a portion of the residue, Priscilla already having a life estate therein, no distribution could take place thereof until her death.
2d. The testator could not have intended that the $25,000 should fall into the residuary at the death of Priscilla and then one-fifth to go to her, for the reason that he directs that any further estate that Priscilla shall get under the residuary shall go to his executor, to be held for her use for life, as he held the $25,000. Where would be the use of directing that one-fifth of the $25,000 should be held for the life of Priscilla when he had already given the entire $25,000 for her use for life ? And further, the theory of the $25,000 falling into the general residue at the death of Priscilla, and then divided under the seventh clause, would involve the idea of her enjoying one-fifth for life after her death when she had already enjoyed the whole amount during her life. On the theory that testator intended the $25,-000 to fall into the residue and be distributed under the seventh clause, these conflicting and strange results would follow: 1st. The amount of the residue could not be ascertained until the death of Priscilla. 2d. The distribution could not be made until her death. And then she would be entitled to one-fifth only of the $25,000 for life, when she had already enjoyed the whole amount for life.
But it is said, how can the expression in the will, “then to become a part of my residuary estate, to be divided according as 1 shall hereinafter give and bequeath the. same,” be explained, otherwise than that the testator intended the $25,000, of which he was then speaking, should become a part of his general residue and pass under the seventh clause, in which he directed a division of this residue? It appears to me that this expression is susceptible of the following interpretation. Of course, the testator knew that the corpus of the $25,000 was a part of his residue, as he had given only a life estate therein to his daughter, and *273recognizing this fact, he directed in the same clause that it should become at the death of his daughter a part of his residuary estate, to be divided according as he should thereinafter give and bequeath the same. Now, what did he mean by the word “same” ? Did he mean the whole of his residue, or only this portion thereof? Did he mean that the $25,000 should be divided as he might thereafter give and bequeath his general residue, or did he mean that this $25,000 should be divided as a portion of his residue as he might thereinafter direct the same ? He must have intended the latter, because otherwise the strange results suggested would follow. And, besides, the next clause in the will following the third, in which he directs a distribution, of some portion of his estate in the event that Priscilla failed to dispose of it by her will, can be explained upon no hypothesis but that he referred to the $25,000. In this clause he refers to the above named share of his residuary estate, giving Priscilla the power to dispose of it, and if she fails to do so, then he disposes of it to her children.
This construction is supported and sustained by the codicil executed after the death of Priscilla, in which he provides that the share of his residuary estate given to her should go to her children, in the same manner as provided in his will, and also the will of his daughter. It is manifest that the testator, in using the term “share” in connection with the sum of $25,000, constituting a part of his residuary, meant portion. He cut this off from the balance of his estate at the beginning of his will, and although the corpus would constitute a part of his residue in the sense that it was undisposed of to Priscilla, yet he nevér intended that it should be distributed with his general residue, but intended to direct a different and independent division thereof, which it appears to me he did, first in the clause following the third, and then after the death of Priscilla, by his codicil. I concur in the construction of the Circuit Judge.
Judgment modified.